EXAMINER'S AMENDMENT
1.          An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
THE FOLLOWING AMENDMENT SUPERSEDES THE PREVIOUS EXAMINER’S AMENDMENT TO THE CLAIMS MAILED AUGUST 4, 2020. THE FOLLOWING AMENDMENT IS TO THE CLAIM SET RECEIVED IN THE OFFICE ON 6/29/2018.

2.          Authorization for this examiner’s amendment was given in an interview with Glen Choi on 8/05/2021.

Please amend the claims as follows:
Claim 1:	(Currently Amended) An apparatus comprising:

     a network interface controller (NIC) configured to:
          receive, by a virtual Ethernet port aggregator (VEPA) agent of the NIC, a network packet from a first virtual machine of [[the]] a plurality of virtual machines, wherein the network packet is to be transmitted to a target destination for additional processing;
          transmit, by the VEPA agent, the received network packet to an agent deployed on an accelerator device of the NIC;

          determine, by the VEB hairpin agent, whether the target destination of the network packet corresponds to a second virtual machine of the plurality of virtual machines; and
          return, by the VEB hairpin agent and in response to a determination that the target destination of the network packet corresponds to the second virtual machine of the plurality of virtual machines, the received network packet to the agent deployed on the accelerator device.

Claim 2:	(Currently Amended) The apparatus of claim 1, wherein the NIC is further configured to:
     forward, by the agent deployed on the accelerator device, the received network packet to the VEPA agent;
     identify, by the VEPA agent, the second virtual machine; and
     transmit, by the VEPA agent, the received network packet to the identified second virtual machine.

Claim 3:	(Currently Amended) The apparatus of claim 1, wherein the VEPA agent is further configured to:
     identify, prior to transmission of the network packet to the agent deployed on the accelerator agent, an internet protocol (IP) address corresponding to the target destination; and


Claim 4:	(Currently Amended) The apparatus of claim 3, wherein to identify the IP address of the target destination comprises to identify the IP address of the second virtual machine, and wherein to identify the second virtual machine comprises to identify the second virtual machine based on the IP address.

Claim 5:	(Currently Amended) The apparatus of claim 4, wherein to identify the IP address of the second virtual machine comprises to identify the IP address of the second virtual machine based on a flow associated with the received network packet, a workload type associated with the received network packet, an originating source of the received network packet, or an output of a packet processing operation performed on the received network packet.

Claim 6:	(Currently Amended) The apparatus of claim 1, further comprising a driver to configure the VEB hairpin agent.

Claim 7:	(Currently Amended) The apparatus of claim 6, wherein the driver is further configured to operate in VEPA mode.

Claim 8:	(Currently Amended) The apparatus of claim 1, wherein the VEPA agent is included in a MAC of the NIC.

Claim 9:	(Currently Amended) The apparatus of claim 1, wherein the VEB hairpin agent is further to receive an indication that each of the plurality of virtual machines has been instantiated, wherein the indication includes a corresponding IP address, and wherein to determine whether the target destination of the network packet corresponds to another virtual machine of the plurality of virtual machines presently executing on [[the]] a 

Claim 10:	(Currently Amended) One or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a network interface controller (NIC) device to:
     receive, by a virtual Ethernet port aggregator (VEPA) agent of a media access control (MAC) of [[a]] the network interface controller (NIC), a network packet from a first virtual machine of a plurality of virtual machines 
     transmit, by the VEPA agent, the received network packet to an agent deployed on an accelerator device of the NIC;
     forward, by the agent deployed on the accelerator device, the received network packet to a virtual Ethernet bridge (VEB) hairpin agent of the accelerator device;

     return, by the VEB hairpin agent and in response to a determination that the target destination of the network packet corresponds to the second virtual machine of the plurality of virtual machines, the received network packet to the agent deployed on the accelerator device.

Claim 11:	(Currently Amended) The one or more non-transitory machine-readable storage media of claim 10, wherein the network interface controller (NIC) device is further to:
     forward, by the agent deployed on the accelerator device, the received network packet to the VEPA agent;
     identify, by the VEPA agent, the second virtual machine; and
     transmit, by the VEPA agent, the received network packet to the identified second virtual machine.

Claim 12:	(Currently Amended) The one or more non-transitory machine-readable storage media of claim 10, wherein the VEPA agent is further to:
     identify, prior to transmission of the network packet to the agent deployed on the accelerator agent, an internet protocol (IP) address corresponding to the target destination; and
     update at least a portion of the received network packet to include the identified IP address corresponding to the target destination.

Claim 13:	(Currently Amended) The one or more non-transitory machine-readable storage media of claim 12, wherein to identify the IP address of the target destination comprises to identify the IP address of the second virtual machine, and wherein to identify the second virtual machine comprises to identify the second virtual machine based on the IP address.

Claim 14:	(Currently Amended) The one or more non-transitory machine-readable storage media of claim 13, wherein to identify the IP address of the second virtual machine comprises to identify the IP address of the second virtual machine based on a flow associated with the received network packet, a workload type associated with the received network packet, an originating source of the received network packet, or an output of a packet processing operation performed on the received network packet.

Claim 15:	(Currently Amended) The one or more non-transitory machine-readable storage media of claim 10, wherein the plurality of instructions further cause [[the]] a compute device to configure the VEB hairpin agent via a driver of the compute device.

Claim 16:	(Currently Amended) The one or more non-transitory machine-readable storage media of claim [[16]] 15, wherein the driver is further to operate in VEPA mode.

Claim 17:	(Currently Amended) The one or more non-transitory machine-readable storage media of claim 10, wherein the VEB hairpin agent is further to receive an a compute device comprises to make the determination as a function of an internet protocol (IP) address of the received network packet.

Claim 18:	(Currently Amended) A network interface controller (NIC), the NIC comprising:
     accelerator device circuitry; and
     media access control (MAC) circuitry configured to:
          receive, by a virtual Ethernet port aggregator (VEPA) agent deployed on the MAC circuitry, a network packet from a first virtual machine of [[the]] a plurality of virtual machines, wherein the network packet is to be transmitted to a target destination for additional processing, and
          transmit the received network packet to an agent deployed on the accelerator device circuitry of the NIC,
          wherein the accelerator device circuitry is configured to:
               forward, by the agent deployed on the accelerator device circuitry, the received network packet to a virtual Ethernet bridge (VEB) hairpin agent of the accelerator device circuitry,

               return, by the VEB hairpin agent and in response to a determination that the target destination of the network packet corresponds to the second virtual machine of the plurality of virtual machines, the received network packet to the agent deployed on the accelerator device.

Claim 19:	(Currently Amended) The NIC of claim 18, wherein the accelerator device circuitry is further configured to forward, by the agent, the received network packet to the VEPA agent, and wherein the MAC circuitry is further to (i) identify, by the VEPA agent, the second virtual machine and (ii) transmit, by the VEPA agent, the received network packet to the identified second virtual machine.

Claim 20:	(Currently Amended) The 
     identify, by the VEPA agent and prior to transmission of the network packet to the agent deployed on the accelerator agent, an internet protocol (IP) address corresponding to the target destination; and
     update, by the VEPA agent, at least a portion of the received network packet to include the identified IP address corresponding to the target destination.

NIC of claim 20, wherein to identify the IP address of the target destination comprises to identify the IP address of the second virtual machine, wherein to identify the second virtual machine comprises to identify the second virtual machine based on the IP address, and wherein to identify the IP address of the second virtual machine comprises to identify the IP address of the second virtual machine based on one of a flow associated with the received network packet, a workload type associated with the received network packet, an originating source of the received network packet, or an output of a packet processing operation performed on the received network packet.

Claim 22:	(Currently Amended) A network interface controller (NIC), the NIC comprising:
     means for receiving, by a virtual Ethernet port aggregator (VEPA) agent of the NIC, a network packet from a first virtual machine of a plurality of virtual machines of [[the]] a compute device, wherein the network packet is to be transmitted to a target destination for additional processing;
     means for transmitting, by the VEPA agent, the received network packet to an agent deployed on an accelerator device of the NIC;
     means for forwarding, by the agent deployed on the accelerator device, the received network packet to a virtual Ethernet bridge (VEB) hairpin agent of the accelerator device;

     means for returning, by the VEB hairpin agent and in response to a determination that the target destination of the network packet corresponds to the second virtual machine of the plurality of virtual machines, the received network packet to the agent deployed on the accelerator device.

Claim 23:	(Currently Amended) The NIC of claim 22, further comprising:
     means for forwarding, by the agent deployed on the accelerator device, the received network packet to the VEPA agent;
     means for identifying, by the VEPA agent, the second virtual machine; and
     means for transmitting, by the VEPA agent, the received network packet to the identified second virtual machine.

Claim 24:	(Original) The NIC of claim 22, further comprising:
     means for identifying, by the VEPA agent and prior to transmission of the network packet to the agent deployed on the accelerator agent, an internet protocol (IP) address corresponding to the target destination; and
     means for updating, by the VEPA agent at least a portion of the received network packet to include the identified IP address corresponding to the target destination.



NEW Claim 26:	(New) The apparatus of claim 1, comprising:
                a compute engine to manage the plurality of virtual machines of a compute device.

End Examiner’s Amendment.

Allowable Subject Matter
3.         Claims 1-26 are allowed.
4.         The following is an examiner’s statement of reasons for allowance: a completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a device operable to forward, by an agent of a Network Interface Card (NIC) deployed on an accelerator device, a received network packet to a virtual Ethernet bridge (VEB) hairpin agent of the accelerator device, determine, by the VEB 

            Considered of particular relevance is United States Patent Application Publication 2015/0358231 to Zhang et al. disclosing a method of forwarding a VEPA switch message comprising steps of determining a flow entry in a VEPA switch, determining to forward a message to a software defined network (SDN) controller, obtain a flow table entry from the SDN controller, and forwarding the message to a port according to the entry (Zhang: [0025-0029]). And, although Zhang discloses that virtual bridging (for virtual machine communication) includes a VEB and a VEPA interoperating to communicate messages to particular VMs, Zhang does not expressly disclose the features described above with respect to claims 1, 10, 18, and 22. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV

Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 6, 2021